Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stan A. Harrison appeals the district court’s order granting summary judgment in favor of DirecTV, Inc., on its action seeking damages for satellite signal piracy. Because the underlying debt has been discharged in Harrison’s Chapter 7 bankruptcy proceeding, we dismiss this appeal as moot. In light of this disposition, we also deny DirecTV’s motion to vacate the district court judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.